internal_revenue_service department of the treasury number release date index number dollar_figure washington dc person to contact r lisa mojiri-azad telephone number refer reply to cc tege eb - plr date date authority state x plan this ruling is in response to your letter dated date as supplemented by letters dated date and date on behalf of the authority requesting a ruling on the federal tax consequences of the plan the authority intends that the plan qualify as an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code the plan authorized by the legislature of state x has been adopted by the authority a political_subdivision of state x effective as of date you represent that the plan has been amended and restated effective as of date to comply with the small_business job protection act under the plan an employee or independent_contractor may elect to defer compensation he or she would have received for services rendered to the employer in any taxable_year the election to defer compensation must be made no later than the last day of the month preceding the first full payroll_period of the month in which the compensation being deferred is earned the deferral extends until the participant revokes his election or separates from service the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code a participant may change the amount he or she elects to defer under the plan only twice per calendar_year and revoke a prior election only once per calendar_year with certain limitations a participant or beneficiary may elect the manner in which his or her benefits will be distributed the election must be made upon the participant's enrollment in the plan and prior to the date any amounts become payable to the participant or beneficiary under the plan if a participant elects to have the distribution of his or her benefits commence upon his or her separation of service payments will begin no later than days after such participant's separation_from_service a participant may elect no later than days after his or her separation_from_service to have benefits commence on any later date but not later than days following the close of the plan_year in which the participant attains his or her normal_retirement_age as defined in the plan effective as of date a participant may make one additional election to have benefits commence at a later date the manner and time of all benefits distributed under the plan must meet the distribution_requirements of sec_401 and sec_457 of the code the plan however permits an exception to the above distribution_requirements the plan in accordance with sec_457 of the code includes a provision requiring an in-service distribution of dollar_figure or less from a participant’s account prior to that participant’s separation_from_service provided that the total amount payable to the participant under the plan does not exceed the dollar limit under sec_411 currently dollar_figure the participant had not previously received an in-service distribution of the total amount payable to him or her under the plan and no amount had been deferred under the plan for the participant during the two-year period ending on the date of such in-service distribution the rights of any participant or beneficiary to payments pursuant to the plan are generally non assignable and are not subject in any manner to alienation by anticipation sale transfer assignment bankruptcy pledge attachment charge or encumbrance of any kind the plan further provides that all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in one or more custodial accounts for the exclusive benefit of participants and beneficiaries under the plan the custodial accounts under the plan were established pursuant to a written_agreement that is represented to be a valid custodial arrangement as described in sec_457 and a_trust solely for purposes of applicable tax laws under rules similar to the rules under sec_401 the terms of the custodial agreement make it impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above a sec_457 plan would violate the provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if-- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 sec_457 provides that custodial accounts described in sec_401 shall be treated as trusts exempt from tax under sec_501 under the terms of the plan and custodial agreement the custodian must hold all of the plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to the custodial_account s meeting the requirements of g within an administratively reasonable_time period based upon the provisions of the plan as summarized above we conclude as follows the plan established by the authority is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of the plan described in sec_457 will be held in custodial accounts meeting the requirements of sec_457 for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan any custodial accounts established pursuant to the plan and the custodial agreement and which are described in sec_401 of the code will be treated as trusts under rules similar to the rules under sec_401 of the code no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above this ruling applies only to deferrals made after the date this ruling is issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the authority and the participants of the plan and applies only to the plan submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 ever when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances enclosure copy for sec_6110 purposes sincerely yours robert d patchell assistant chief qualified branch cc tege eb qp2
